FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 13, 2022

                                       No. 04-22-00433-CR

                                          Patrick PEREZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CR4217
                         Honorable Melisa C. Skinner, Judge Presiding


                                          ORDER
        The trial court’s certification in this appeal states that “the defendant has waived the right
of appeal.” The clerk’s record reflects that in his plea-bargain agreement, Patrick S. Perez signed
the following “Waiver of Appeal”:

       I understand that upon my plea of guilty or nolo contendere, where the
       punishment does not exceed that recommended by the prosecutor and agreed to
       by me, my right to appeal will be limited to only: (1) those matters that were
       raised by written motion filed and ruled on before trial, or (2) other matters on
       which the trial court gives me permission to appeal. I understand that I have this
       limited right to appeal. However, as part of my plea-bargain agreement in this
       case, I knowingly and voluntarily waive my right to appeal under (1) and (2) in
       exchange for the prosecutor’s recommendation, provided that the punishment
       assessed by the court does not exceed our agreement.

The clerk’s record, which contains the plea-bargain agreement, establishes the punishment
assessed by the court does not exceed the punishment recommended by the prosecutor and
agreed to by the defendant. The trial court’s certification, therefore, appears to accurately reflect
that this is a plea-bargain case and that Perez has waived his right to appeal. We must dismiss an
appeal “if a certification that shows the defendant has the right of appeal has not been made part
of the record.” TEX. R. APP. P. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Perez has the right to appeal is made part
                                                                                      FILE COPY

of the appellate record by October 13, 2022. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State,
110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); Esparza v. State, No. 04-03-00681-CR,
2003 WL 22899788 (Tex. App.—San Antonio Dec. 10, 2003, no pet. h.) (not designated for
publication).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court